Title: To James Madison from Jacob Barker, 1 July 1811
From: Barker, Jacob
To: Madison, James


Respected friend
New York 7th Mo 1. 1811.
The duties imposed on Cotton imported into England from the United States in American Vessels were so much greater than on Cotton imported in English Vessels that when our ports were open to English Vessels it was very difficult to procure freights at low rates for American Ships while English Ships came here and procured good freights without delay, and it is now understood that the British Government have or are about to increase the duties so considerably on American Cotton and other articles when imported in American Vessels that if the present restrictions imposed by our laws should be removed and those duties continue our vessels will not be able to find employ on any terms as the difference will be much more than the whole freights now charged in American Vessels which I beg leave to suggest for thy consideration as I am deeply interested in navigation. With esteem I am thy assured friend
Jacob Barker
